Citation Nr: 0503670	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for Achilles tendonitis of 
the right heel, residuals of stress of the right os calcis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1983 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2004, the veteran testified from 
the RO at a videoconference hearing before the undersigned 
sitting in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her service-connected disability 
involving Achilles tendonitis of the right heel, residuals of 
stress of the right os calcis, has increased in severity 
thereby warranting an increased rating.  

At the October 2004 hearing, the veteran testified that 
during the past 10 years she has received all of her medical 
care at the VA medical center (VAMC) in Erie, Pennsylvania.  
She testified that in September 2000, the Erie VAMC referred 
her to the VAMC in Buffalo, New York, for a Magnetic 
Resonance Imaging (MRI) study and X-rays.  She testified that 
after those reports were received at the Erie VAMC, treatment 
for her service-connected disability was changed from an air 
cast to an Arizona boot.  

The Board does not find the September 2000 MRI and X-ray 
reports from the Buffalo VAMC in the claims file, and they 
should be obtained.  Further, on review of the record, the 
Board notes that in conjunction with the current claim, 
received at the RO in March 2001, the RO has obtained VA 
outpatient records for the veteran dated from February 2001 
to April 2004, but did not obtain VA treatment records dated 
in the year prior to receipt of the claim, that is, those 
dated from March 2000 to March 2001, which would be pertinent 
to the claim.  See 38 C.F.R. §§ 3.155, 3.157.  Action should 
be taken to obtain those records.  

At the hearing, the veteran testified that VA physicians have 
told her that she has stress fractures and that they have 
worsened since service.  While there is no indication in the 
service medical records of the presence of a stress fracture 
involving the right lower extremity, the Board notes that 
records from the VA physiatry clinic show that in 2003 
clinical diagnoses included chronic right ankle and leg pain 
into the calf and chronic posterior tibialis tendonitis on 
the right with history of stress fractures of the talus and 
tibia.  At the hearing, the veteran's representative stated 
that the veteran contends that all of her conditions of the 
right lower extremity are related to the original injury in 
service.  

In addition, at the hearing, the veteran testified that 
disability from her service-connected residuals of stress of 
the right os calcis has increased in severity since her 
January 2002 VA examination.  Further, she testified that the 
examination was extremely brief, and she questioned its 
adequacy noting that the examiner did not even ask her to 
remove her shoes for the examination.  Review of the 
examination report shows that the examiner noted that the 
veteran had evidently had some MRIs and bone scans and may 
have had a stress fracture.  He did not have the reports at 
the time of the examination and said that the veteran would 
have to get the reports.  Further, there is no indication 
that the examiner had any other records for review, including 
the records in the claims file at that time.  In view of the 
foregoing, the case must be remanded for a current 
examination.  

As the diagnostic codes potentially applicable in rating the 
veteran's service-connected disability involve limitation of 
motion, consideration must be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See 38 C.F.R. § 4.71a; DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain, etc.). Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40. In DeLuca v. Brown, the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in 38 C.F.R. 
§ 4.40.  The Court cited the case of Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted for 
the proposition that a rating examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  DeLuca, at 206.  In order to 
effectuate this requirement, the Court explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional loss are to be portrayed in terms of the rating 
criteria.  Id.  This is what is now required in the veteran's 
case.  

The Board also notes that although the RO wrote the veteran 
on multiple occasions pertaining to its duty to notify and 
assist the veteran as outlined in 38 U.S.C.A. § 5103 and 
§ 5103A, the Board finds no correspondence in which the RO 
requested that the veteran provide any evidence in her 
possession that pertains to the claim, as mandated in 
38 C.F.R. § 3.159.  The Court has emphasized the importance 
of this action, and it should be done.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should obtain and associate 
with the claims file all VA medical 
records for the veteran dated from March 
2000 to March 2001 and from April 2004 to 
the present.  In this regard, the veteran 
has reported that she has received her 
medical care during the above periods 
from the VAMC in Erie, Pennsylvania, but 
that in September 2000 she was sent to 
the VAMC in Buffalo, New York, for 
special imaging studies, which may 
include MRI, X-rays, and bone scan 
studies.  All action to obtain the 
requested records should be documented in 
the claims file.  

2.  The AMC should contact the veteran 
and request that she provide any evidence 
in her possession that pertains to her 
claim of entitlement to an increased 
rating for her service-connected Achilles 
tendonitis of the right heel, residuals 
of stress of the right os calcis.  

3.  Then, the AMC should arrange for VA 
examination of the veteran to determine 
the severity of her service-connected 
Achilles tendonitis of the right heel, 
residuals of stress of the right os 
calcis.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  All indicated 
studies, including any appropriate 
imaging studies, should be performed.  
The examiner should be requested to 
review all available imaging studies and 
determine whether there is any current or 
healed stress fracture(s) related to the 
service-connected stress of the right os 
calcis.  Such tests as deemed necessary 
to determine functional capacity should 
be performed.  These tests should include 
a complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner should be 
asked to determine whether the right 
ankle exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right lower extremity is used repeatedly.  
Any limitation of functional ability 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  That the claims file 
was available for review and reviewed 
should be noted in the examination 
report.  

4.  Thereafter, the AMC should undertake 
any additional development indicated by 
the state of the record at that time.  
Then, the AMC should readjudicate 
entitlement to an increased rating for 
the veteran's service-connected Achilles 
tendonitis of the right heel, residuals 
of stress of the right os calcis.  If the 
benefit sought on appeal remains denied, 
the AMC should issue a supplemental 
statement of the case, and the veteran 
and her representative should be provided 
and appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


